—Motion, insofar as it seeks leave to appeal to the Court of Appeals, granted and the following question certified: "Was the order of this Court, which reversed the order of the Supreme Court, properly made?” Motion, insofar as it seeks to stay execution and enforcement of the judgment (denominated an order), entered October 28, 1976, pending hearing and determination of the appeal by the Court of Appeals, granted on condition *825that said appeal is expeditiously perfected. Concur — Kupferman, J. P., Lupiano, Birns and Markewich, JJ.